Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on December 23, 2020.
Claims 1-9, 11-24 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claim 1, 4-5, 7, 12-14, 17-19 were rejected under 35 U.S.C. 103 as being unpatentable over Takigawa, US Patent Publication No. 2014/0189170 (“Takigawa”) in view of Jerding et al. US Patent Publication No. 2004/0168191 (“Jerding”) and Piekarski et al. US Patent Publication No. 2016/0057000 (“Piekarski”).  
Claim 10 was rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of Jerding, Piekarski, and Dhoble US Patent Publication No. 2011/0125521 (“Dhoble”).
Applicant argued that Dhoble does not disclose sending of a version audit where the version information is associated with parameter values set at one or more hierarchical level assignments.  Applicant argued that Takigawa, Jerding, and Piekarski do not remedy the deficiency of Dhoble.  
The examiner respectfully disagrees that the limitation is not taught by the prior art.  Takigawa teaches parameter values set at one of more hierarchical level assignments (fig. 6.  see setting file for Priority A, Priority B, and Priority C.  para. [0075] setting file of priority A, “setting item,” “setting value.” para. [0071] setting files of application A.  para. [0073] setting files of different priorities exist).  Dhoble discloses sending metadata that includes a client application version number (para. [0062] determine that a user device settings update is required based on metadata received from a user device, e.g. client applications version number… when the user sends a message to the MHM server), which teaches “sending a version audit that includes version information for one or more applications used on an endpoint.”  The metadata is used to determine whether settings need to be updated, and Dhoble describes 
However, Applicant’s amendments to claims 1, 12, and 17 changes the scope of the invention with the additional limitation of “the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit” and the removal of the limitation “wherein at least one of the differentiating level assignments is associated with a predetermined group of endpoint devices to which the endpoint device belongs.”  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 2111.04 states in part,


(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.

The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  

Claim 22 comprises contingent limitations of “wherein when the endpoint device belongs to a first group and also to a second group assigned to a higher priority level than the first group and when the parameter identified by the parameter identification is changeable for both the first group and the second group, the parameter's value as set for the second group takes priority over the parameter's value as set for the first group due to the higher priority level of the second group.”  The broadest reasonable interpretation of a claim requires only steps that must be performed.  The step of “the parameter's value as set for the second group takes priority over the parameter's value as set for the first group due to the higher priority level of the second group” depends on meeting the conditions, “when the endpoint device belongs…” and “when the parameter identified…”  However, the claim does not require the conditions to be met, and the step is not required to be performed.   Therefore, claim 1 is not further limited by claim 22.  Claims 23-24 also comprise contingent limitations and do not require steps to be performed as explained above.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
For the purpose of compact prosecution, claims 22-24 have been examined.  However, as explained above, claims 22-23 comprises contingent limitations that are not required to be performed and do not further limit claim scope

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, the claim uses the optional language “may be” in “whether the parameter value may be set as designated for the first group or as designated for the second group is determined…”  Since the claim uses the optional language “may be,” it is not clear what determining is required.  It is not clear whether the claim requires a determination of a parameter value or a parameter value to be as designated for the first group or second group.  Claim 24 is rejected under the same rationale as claim 23.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 12-13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa, US Patent Publication No. 2014/0189170 (“Takigawa”) in view of DeMaris et al. US Patent Publication No. 2017/0322795 (“DeMaris”) and Seastrom et al. US Patent Publication No. 2017/0177321 (“Seastrom”).

Regarding claim 1, Takigawa teaches a method of receiving a configuration setting update at an endpoint device in a communication system, the method comprising: 

each parameter update including: 
a parameter identification; a designated parameter value for a parameter identified by the parameter identification; and a predetermined level assignment for the designated parameter value (see fig. 7A, para. [0075] setting file of priority A, “setting item,” “setting value.” fig. 6, para. [0071] setting files of application A.  para. [0073] setting files of different priorities exist); 
updating, by a processor of the endpoint device, a record of two or more records of each parameter with the parameter’s respective designated parameter value, the two or more records associated with differentiating level assignments defining a prioritized hierarchy of parameter values for the parameter at the endpoint device, and the updated record associated with the predetermined level assignment included in the data packet (see fig. 7A, 7B.  “SETTING 1”; para. [0075] setting file priority A and priority B.  para. [0098] in the case where the setting information is stored… in the same form, updates the setting information by overwriting the setting information stored in the memory unit); and 
running, by the processor, an application using one or more selected parameter values, each selected parameter value recorded at a highest priority level assignment of the differentiating level assignments for which parameter values for the parameter associated with the selected parameter value are presently recorded at the endpoint device (para. [0078] even when a setting value exists in the setting file of Priority B or C, if the setting value exists in the setting file of Priority A… adopts the setting value which exists in the setting file.  para. [0079] highest priority A is adopted).  
Takigawa does not teach sending over a network, to a head-end device via a transceiver of the endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, the version information associated with parameter values set at one or more hierarchical level assignments.

Takigawa does not teach the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit.
DeMaris teaches:
sending over a network, to a device via a transceiver of the endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, the version information associated with parameter values set at one or more hierarchical level assignments (para. [0026] processing server.  para. [0053] detect deployment of a new version of the application 306 executed on the first computing device.  determine customizations…. of a previous version of the application.  customizations may be at one of a user level, group level, and an enterprise level.  para. [0083] list of customization associated with the previous version, list of customizations associated with the new version of the application);
receiving, via the transceiver of the endpoint device, a data packet from the device, the data packet including one or more parameter updates (para. [0084] provide user experience of the new version of the application);
 the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit (para. [0042] customizations associated with the user experience…button, graphical, control element, functionality. para. [0083] customized feature of the previous version of the application is incompatible with the new version of the application).
Takigawa and DeMaris are in a similar field of managing configuration of devices.  Takigawa describes setting values for applications and that applications may be updated (para. [0048],[0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with DeMaris’ disclosure of providing parameter updates based on 
Applicant’s specification describes an example of a head-end device as a central control device (para. [0031]), and DeMaris discloses a processing server in a data center receiving the request and transmitting the packet.  However, Takigawa and DeMaris do not expressly teach the management apparatus or server as a head-end device.  Seastrom teaches sending and receiving data packet from a head-end device (para. [0062] head-end 150.  para. [0065] CPE 106 to receive/send information from/to the server process for determining the need for provisioning, remote configuration…).
Seastrom is in a similar field of remotely updating devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takigawa and DeMaris with Seastrom by implementing a headend such that the process of configuration updates as disclosed by Takigawa and DeMaris includes sending and receiving data with the headend.  One of ordinary skill in the art would have been motivated to do so because it would have allowed Takigawa’s configuration setting to be applied on different types of devices, and as disclosed by Seastrom, a head end would have allowed servicing of multiple devices.

Regarding claim 12, Takigawa teaches an endpoint device of a communication system, the endpoint device comprising: 
a processor; a transceiver communicably coupled with the processor, the transceiver configured to communicate with a device over a network (fig. 2; para. [0030] information processing apparatus.  para. [0034] hardware configuration); and 
a memory communicably coupled with the processor, the memory storing instructions that, when executed by the processor, direct the processor to: 

each parameter update including: a parameter identification; a designated parameter value for a parameter identified by the parameter identification; and a predetermined level assignment for the designated parameter value (see fig. 7A, para. [0075] setting file of priority A, “setting item,” “setting value.” fig. 6, para. [0071] setting files of application A.  para. [0073] setting files of different priorities exist);   
update a record of two or more records of each parameter with the parameter’s respective designated parameter value, the two or more records associated with differentiating level assignments defining a prioritized hierarchy of parameter values for the parameter at the endpoint device, and the updated record associated with the predetermined level assignment included in the data packet (see fig. 7A, 7B.  “SETTING 1”; para. [0075] setting file priority A and priority B.  para. [0098] in the case where the setting information is stored… in the same form, updates the setting information by overwriting the setting information stored in the memory unit); and 
run an application using one or more selected parameter values, each selected parameter value recorded at a highest priority level assignment of the differentiating level assignments for which parameter values for the parameter associated with the selected parameter value are presently recorded at the endpoint device (para. [0078] even when a setting value exists in the setting file of Priority B or C, if the setting value exists in the setting file of Priority A… adopts the setting value which exists in the setting file.  para. [0079] highest priority A is adopted).  
Takigawa does not teach sending over a network, to a head-end device via a transceiver of the endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, the version information associated with parameter values set at one or more hierarchical level assignments.

Takigawa does not teach the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit.
DeMaris teaches:
sending over a network, to a device via a transceiver of the endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, the version information associated with parameter values set at one or more hierarchical level assignments (para. [0026] processing server.  para. [0053] detect deployment of a new version of the application 306 executed on the first computing device.  determine customizations…. of a previous version of the application.  customizations may be at one of a user level, group level, and an enterprise level.  para. [0083] list of customization associated with the previous version, list of customizations associated with the new version of the application);
receiving, via the transceiver of the endpoint device, a data packet from the device, the data packet including one or more parameter updates (para. [0084] provide user experience of the new version of the application);
 the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit (para. [0042] customizations associated with the user experience…button, graphical, control element, functionality. para. [0083] customized feature of the previous version of the application is incompatible with the new version of the application).
Takigawa and DeMaris are in a similar field of managing configuration of devices.  Takigawa describes setting values for applications and that applications may be updated (para. [0048],[0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with DeMaris’ disclosure of providing parameter updates based on 
Applicant’s specification describes an example of a head-end device as a central control device (para. [0031]), and DeMaris discloses a processing server in a data center receiving the request and transmitting the packet.  However, Takigawa and DeMaris do not expressly teach the management apparatus or server as a head-end device.  Seastrom teaches sending and receiving data packet from a head-end device (para. [0062] head-end 150.  para. [0065] CPE 106 to receive/send information from/to the server process for determining the need for provisioning, remote configuration…).
Seastrom is in a similar field of remotely updating devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takigawa and DeMaris with Seastrom by implementing a headend such that the process of configuration updates as disclosed by Takigawa and DeMaris includes sending and receiving data with the headend.  One of ordinary skill in the art would have been motivated to do so because it would have allowed Takigawa’s configuration setting to be applied on different types of devices, and as disclosed by Seastrom, a head end would have allowed servicing of multiple devices.

Regarding claim 17, Takigawa teaches at least one non-transitory computer-readable medium having computer program logic stored thereon, the computer program logic including instructions that, when executed by a processor of an endpoint device of a communications system, cause the processor to: 
receive a data packet from a device over a network, the data packet including one or more parameter updates (para. [0049] updating setting information, and receiving setting information from the setting management apparatus 11.  para. [0096] updates setting information), 
each parameter update including: a parameter identification; a designated parameter value for a parameter identified by the parameter identification; and a predetermined level assignment for the designated parameter value (see fig. 7A, para. [0075] setting file of priority A, “setting item,” “setting 
update a record of two or more records of each parameter with the parameter’s respective designated parameter value, the two or more records associated with differentiating level assignments defining a prioritized hierarchy of parameter values for the parameter at the endpoint device, and the updated record associated with the predetermined level assignment included in the data packet (see fig. 7A, 7B.  “SETTING 1”; para. [0075] setting file priority A and priority B.  para. [0098] in the case where the setting information is stored… in the same form, updates the setting information by overwriting the setting information stored in the memory unit); 
run an application using one or more selected parameter values, each selected parameter value recorded at a highest priority level assignment of the differentiating level assignments for which parameter values for the parameter associated with the selected parameter value are presently recorded at the endpoint device (para. [0078] even when a setting value exists in the setting file of Priority B or C, if the setting value exists in the setting file of Priority A… adopts the setting value which exists in the setting file.  para. [0079] highest priority A is adopted).  
Takigawa does not teach sending over a network, to a head-end device via a transceiver of the endpoint device, a version audit that includes version information for one or more applications used at the endpoint device, the version information associated with parameter values set at one or more hierarchical level assignments.
Takigawa discloses receiving a data packet from a device but does not expressly disclose that the data packet is received from a head-end device.
Takigawa does not teach the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit.
DeMaris teaches:

receiving, via the transceiver of the endpoint device, a data packet from the device, the data packet including one or more parameter updates (para. [0084] provide user experience of the new version of the application);
 the one or more parameter updates including updates for parameters associated with a difference between a current configuration and a desired configuration, the difference determined based on the version audit (para. [0042] customizations associated with the user experience…button, graphical, control element, functionality. para. [0083] customized feature of the previous version of the application is incompatible with the new version of the application).
Takigawa and DeMaris are in a similar field of managing configuration of devices.  Takigawa describes setting values for applications and that applications may be updated (para. [0048],[0064]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with DeMaris’ disclosure of providing parameter updates based on transmitting a version audit and determining differences based on the version audit.  One of ordinary skill in the art would have been motivated to do so because DeMaris would have enabled automatic updates to various types of devices including the apparatuses of Takigawa based on updates to the applications.
Applicant’s specification describes an example of a head-end device as a central control device (para. [0031]), and DeMaris discloses a processing server in a data center receiving the request and transmitting the packet.  However, Takigawa and DeMaris do not expressly teach the management 
Seastrom is in a similar field of remotely updating devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takigawa and DeMaris with Seastrom by implementing a headend such that the process of configuration updates as disclosed by Takigawa and DeMaris includes sending and receiving data with the headend.  One of ordinary skill in the art would have been motivated to do so because it would have allowed Takigawa’s configuration setting to be applied on different types of devices, and as disclosed by Seastrom, a head end would have allowed servicing of multiple devices.

Regarding claim 4, Takigawa in view of DeMaris and Seastrom teach the method of claim 1, wherein the differentiating level assignments for each parameter at the endpoint device include: a first level assignment; and a second level assignment that ranks lower in priority than the first level assignment (Takigawa: para. [0073] setting files of different priorities exist.  para. [0078] even when a setting value exists in the setting file of Priority B or C, if the setting value exists in the setting file of Priority A… adopts the setting value which exists in the setting file.  para. [0079] highest priority A is adopted).  

Regarding claim 13, Takigawa in view of DeMaris and Seastrom teach the endpoint device of claim 12, wherein the differentiating level assignments for each parameter at the endpoint device include: a first level assignment; and a second level assignment that ranks lower in priority than the first level assignment (Takigawa: para. [0073] setting files of different priorities exist.  para. [0078] even when a setting value exists in the setting file of Priority B or C, if the setting value exists in the setting file of Priority A… adopts the setting value which exists in the setting file.  para. [0079] highest priority A is adopted.  Piekarski: para. [0035] enterprise level, group level, device level).  

. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of DeMaris, Seastrom, and Carlson et al. US Patent Publication No. 2002/0159396 (“Carlson”).

Regarding claim 2, Takigawa does not teach the method of claim 1, further comprising: sending an acknowledgement of receipt of the data packet to the head-end device, wherein the acknowledgement is one of an acknowledgement of successful receipt or an error message.
Carlson teaches sending an acknowledgement of receipt of a data packet to a device, wherein the acknowledgement is one of an acknowledgement of successful receipt or an error message (para. [0033] ACK of data packet, acknowledges of the first and second data packets.  system B does not need to resend those packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with Carlson’s disclosure of sending an acknowledgement of receipt of a data packet to a device such that the apparatus (endpoint device) of Takigawa sends an acknowledgement of successful receipt in response to receiving the data packet.  Takigawa discloses transmitting data over a network, and as such, one of ordinary skill in the art would have been motivated to implement Carlson for improved reliability of communications so that any lost packets are retransmitted (para. [0006] if the sender does not receive an ACK…, data has been lost and retransmits the data).

Regarding claim 3, Takigawa does not teach the method of claim 2, wherein the sending an acknowledgement of receipt is postponed until one or more other messages are to be sent to the head-end device such that the acknowledgement of receipt and other messages can be combined into a minimal number of transmissions in order to conserve network bandwidth.  
	Carlson discloses postponing sending an acknowledgement of receipt until one or more other messages are to be sent to a device such that the acknowledgement of receipt and other messages can be combined into a minimal number of transmissions in order to conserve network bandwidth.  
 (para. [0033] delay its ACK, combined with an ACK of a subsequent data packet.  system B 230 does not need to resend those packets, data traffic is reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with Carlson’s disclosure of postponing the sending of acknowledgement of receipt and combining multiple acknowledgements.  Takigawa disclose providing setting files for different applications and different priorities, which would likely require more than one transmission of a data packet.  As such, one of ordinary skill in the art would have been motivated to implement Carlson in order to have similarly reduced data traffic and maintained throughput at high level (para. [0033] data traffic is reduced and throughput is maintained at high level).

Claims 5, 7, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of DeMaris, Seastrom, and Piekarski et al. US Patent Publication No. 2016/0057000 (“Piekarski”).

Regarding claim 5, Takigawa does not teach the method of claim 4, wherein the differentiating level assignments further include a third level assignment that ranks lower in priority than the second level assignment, and wherein: the first level assignment is for an individual parameter value of the parameter that is specific to the endpoint device; the second level assignment is for a group parameter value of the parameter that is specific to a predetermined group of endpoint devices to which the endpoint 
Piekarski teaches differentiating level assignments further include a third level assignment that ranks lower in priority than the second level assignment (para. [0035] determines parameter values for each configurable parameter according to multiple hierarchal priority levels.  para. [0036] parameter values in group level may override parameter value set in enterprise level), and wherein: 
the first level assignment is for an individual parameter value of the parameter that is specific to the endpoint device (para. [0035] device level… parameters on a device-by-device basis); 
the second level assignment is for a group parameter value of the parameter that is specific to the predetermined group of endpoint devices to which the endpoint device belongs (para. [0035] group level… parameter values for those user devices organized in a group); and 
the third level assignment is for a default parameter value of the parameter for all endpoint devices of the communication system to which the endpoint device belongs that use that the parameter (para. [0035] enterprise level… specifies parameter values for every user device on the system.   para. [0036] default system wide parameter level).
Takigawa and Piekarski are in a similar field of managing configuration of devices based on hierarchy of settings.  Takigawa discloses the setting management apparatus in communication with more than one apparatus (see fig. 1; para. [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with Piekarski’s disclosure of the first, second, and third level assignments.  One of ordinary skill in the art would have been motivated to do so for benefits of organized management of a plurality of apparatuses such that parameters may be set for a group of devices, and enabled devices to be configured according to the customized parameter values on the apparatuses.


	Takigawa discloses a first level assignment and receiving a data packet that includes an address associated with only an endpoint device (para. [0035] device level… parameters on a device-by-device basis.  para. [0045] server pushes configuration parameters to the utility 206).
Takigawa and Piekarski are in a similar field of managing configuration of devices based on hierarchy of settings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with Piekarski’s disclosure such that the predetermined level assignment is a first level assignment (device level) and the data packet includes an address associated with only an endpoint device.  One of ordinary skill in the art would have been motivated to do so because Takigawa discloses a management apparatus providing setting files to an apparatus, and Piekarski would have enabled customized configuration of the apparatus.

Regarding claim 14, the claim is directed to a device claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 5.

Regarding claim 19, the claim is directed to a medium claim corresponding to claim 5 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of DeMaris, Seastrom, Piekarski and Sankaran US Patent Publication No. 2010/0036911 (“Sankaran”).

Regarding claim 6, Takigawa in view of DeMaris and Piekarski teach the method of claim 5, wherein the predetermined level assignment is the second level assignment.  Takigawa, DeMaris, and 
Sankaran discloses parameters that is specific to a predetermined group of endpoint devices and providing a data packet includes an address associated with the predetermined group of endpoint devices (para. [0019] in-scope network devices.  NMS 105 can unicast directly to all in-scope network devices or multicast to the set of in-scope network devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takigawa, DeMaris, and Piekarski with Sankaran’s disclosure of providing a data packet includes an address associated with the predetermined group of endpoint devices, i.e. multicasting the data packet.  One of ordinary skill in the art would have been motivated to do so for benefits of efficiently providing the parameters to a plurality of apparatuses at one time.

Claim 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of DeMaris, Seastrom, Schaefer US Patent No. 7,506,309 (“Schaefer”), and Admon et al. US Patent Publication No. 2014/0233573 (“Admon”).

Regarding claim 8, Takigawa does not teach the method of claim 1, wherein the data packet includes a tag identifier that identifies a configuration setting update and indicates a placement in an order of configuration data packets, and wherein when the tag identifier for the data packet indicates that the data packet is out of order such that a previously received data packet is a more recent configuration update, the present data packet is ignored by the endpoint device.  
Schaefer discloses a data packet that includes a tag identifier that identifies a configuration setting update (col. 8, line 67-col. 9, line 4. replaces the older version of the software module in the vehicle component 114, 116 with the updated software module.  claim 9, software identification tag identifying a version of the updated software).

Admon discloses a packet that includes an identifier that indicates a placement in an order of configuration data packets, and wherein when the identifier for the data packet indicates that the data packet is out of order such that a previously received data packet is a more recent configuration update, the present data packet is ignored by an endpoint device (para. [0033] sequence identifier 228 of the previously received frame… compared to sequence identifier 216 of the newly received frame.  para. [0034] determine that newly received message was received out-of-order, newly received message can be filtered-out or flagged… so that it is not used to update forwarding table of switch 102).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Takigawa and Schaefer with Admon’s disclosure such that the tag identifier which identifies a version is also used determine a placement in an order.   One of ordinary skill in the art would have been motivated to do so in order to have provided a verification process to prevent use of outdated data to update the application at the endpoint device.

Regarding claim 15, the claim is directed to a device claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 15 is rejected under a similar rationale as claim 8.

Regarding claim 20, the claim is directed to a medium claim corresponding to claim 8 and comprising similar subject matter.  Therefore, claim 20 is rejected under a similar rationale as claim 8.

9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of DeMaris, Seastrom, and Benny et al. US Patent Publication No. 2015/0095468 (“Benny”).

Regarding claim 9, Takigawa does not teach the method of claim 1, wherein for at least one of the parameters the designated parameter value is null, and wherein updating the record includes updating the record with the null value, such that the updated record is not considered when determining which recorded parameter value at the endpoint device is at a highest priority level assignment.  
Benny discloses receiving a parameter value that is null and updating a record with the null value such that the updated record is not considered (para. [0058] assigns a new configuration version and associates with a null configuration.  manager 142 implements the null configuration set, thereby removing the previous operating configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with Schaefer’s disclosure of updating a record with a null value, which would have provided the option to remove previous settings.  Since Takigawa discloses using a setting value that exists at the highest priority (para. [0059] “setting value of “setting 1” exists… setting value “100” included in the setting file of the highest priority A is adopted”), it would have been obvious to one of ordinary skill in the art to have modified Takigawa so that the apparatus does not consider a setting value with a null value (that does not exist) and uses the next highest priority with a setting value that exists.

Regarding claim 16, the claim is directed to a device claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 9.

Regarding claim 21, the claim is directed to a medium claim corresponding to claim 17 and comprising similar subject matter.  Therefore, claim 21 is rejected under a similar rationale as claim 17.

22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of DeMaris, Seastrom, and Mule et al. US Patent Publication No. 2014/0108384 (“Mule”).

Regarding claim 22, Takigawa does not teach the method of claim 1, wherein when the endpoint device belongs to a first group and also to a second group assigned to a higher priority level than the first group, and when the parameter identified by the parameter identification is changeable for both the first group and the second group, the parameter's value as set for the second group takes priority over the parameter's value as set for the first group due to the higher priority level of the second group.
Mule teaches when an endpoint device belongs to a first group and also to a second group assigned to a higher priority level than the first group, and when a parameter identified by the parameter identification is changeable for both the first group and the second group, the parameter's value as set for the second group takes priority over the parameter's value as set for the first group due to the higher priority level of the second group (para. [0028] single device may be part of multiple groups.  para. [0029] prioritize the groups.  device is a member of two or more groups, some of the configuration settings 310 may conflict.  choice between two or more configuration values for the same configuration name).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa by implementing Mule’s disclosure of placing devices in groups and configuration settings based on priority of groups.  One of ordinary skill in the art would have been motivated to do so because Mule would have enabled organized management of the apparatuses by configuring apparatuses by groups while providing resolution for potential conflicts for configuration setting.

Regarding claim 23, Takigawa does not teach the method of claim 1, wherein when the endpoint device belongs to a first group and also to a second group, and when the parameter identified by the parameter identification is changeable for both the first group and the second group, whether the 
Mule teaches when an endpoint device belongs to a first group and also to a second group, and when a parameter identified by a parameter identification is changeable for both the first group and the second group, whether the parameter value may be set as designated for the first group or as designated for the second group is determined based on one or more additional configuration parameters (para. [0028] single device may be part of multiple groups.  para. [029] weight 325, prioritize the groups.  device is a member of two or more groups, some of the configuration settings 310 may conflict.  choice between two or more configuration values for the same configuration name).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with Mule’s disclosure of placing devices in groups and configuration settings based one or more configuration parameters.  One of ordinary skill in the art would have been motivated to do so because Mule would have enabled organized management of the apparatuses by configuring apparatuses by groups while providing resolution for potential conflicts for configuration setting.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takigawa in view of DeMaris, Seastrom, Mule et al. US Patent Publication No. 2014/0108384 (“Mule”), and Xie et al. US Patent Publication No. 2016/0344588 (“Xie”).

Regarding claim 24, Takigawa does not teach the method of claim 1, wherein when the endpoint device belongs to a first group and also to a second group, and when the parameter identified by the parameter identification is changeable for both the first group and the second group, whether the parameter value may be set as designated for the first group or as designated for the second group is determined based on predetermined arbitration guidelines set to prevent parameter conflicts.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takigawa with Mule’s disclosure of placing devices in groups and determining a group to set configuration settings.  One of ordinary skill in the art would have been motivated to do so because Mule would have enabled organized management of the apparatuses by configuring apparatuses by groups while providing resolution for potential conflicts for configuration setting.
While Mule describes using priority to prevent parameter conflicts, Mule does not teach arbitration guidelines.  Xie teaches selecting a group for configuration based on predetermined arbitration guidelines set to prevent parameter conflicts (para. [0043] conflicting policies to be inherited. para. [0047] configuration conflict.  rules of priority, such as the two rules mentioned above, are used to resolve any configuration conflict).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Takigawa and Mule with Xie’s disclosure of selecting a group for configuration based on predetermined arbitration guidelines set to prevent parameter conflicts.  One of ordinary skill in the art would have been motivated to do so because it would have been beneficial to provide rules to manage various conflicts.  



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSHUA JOO/Primary Examiner, Art Unit 2445